CRANCH, Chief Judge.
As to so much of this petition as asks for a mandamus commanding the secretary to pay the money, it is sufficient to say that there has been no specific appropriation of money to pay it.; and no money can constitutionally be drawn from the treasury of the United States without such an appropriation. And as to so much of the petition as asks for a mandamus commanding the secretary to cause a credit to the said James Iteeside, to be entered upon the books of the treasury department, for the sum of $188,49G.0G, this court has no jurisdiction or authority to issue such a writ to the secretary of the treasury; because there is no special law directing him to enter such a credit on the books of the treasury as there was in Kendall’s Case; and because it would *458command him to do an official executive act, in the performance of which he had a right to exercise judgment and discretion, and in which this court has no jurisdiction to guide and control him.
[This case was carried by writ of error to the supreme court, where the judgment of this court was affirmed. 11 How. (52 U. S.) 272.]
The cases of Marbury v. Madison [1 Cranch (5 U. S.) 165], Kendall v. U. S. [12 Pet. (37 U. S.) 524], Decatur v. Paulding [14 Pet. (39 U. S.) 497], and Brashear v. Mason [6 How. (47 U. S.) 92], which were largely cited in McElrath v. McIntosh [Case No. 8,781], at the present term, are considered by this court as decisive of the present case. The court therefore refuses to issue the mandamus as prayed.